944 N.E.2d 492 (2011)
In re Failure to Satisfy Costs in Lawyer Disciplinary Cases of Darren T. COLE, et al., Respondents.
No. 94S00-1012-MS-706.
Supreme Court of Indiana.
April 7, 2011.

PUBLISHED ORDER REINSTATING DARREN T. COLE TO THE PRACTICE OF LAW
On December 29, 2010, the Indiana Supreme Court Disciplinary Commission filed a "Petition for Suspension of Certain Attorneys for Failure to Satisfy Costs Ordered in Connection with Lawyer Discipline Proceedings," asserting each of the Respondents failed to pay costs assessed in a disciplinary action by the due date of the attorney's annual registration fee (October 1), in violation of the requirements of Indiana Admission and Discipline Rules 23(10)(f)(5), 23(16), and (2)(b).
On March 10, 2011, this Court entered an order suspending from the practice of law in Indiana several attorneys, including Darren T. Cole, effective ten days after the order was entered. Darren T. Cole now file an application for reinstatement, reporting that he has paid in full the amount owed in unpaid costs and the $200 reinstatement fee owed under Admission and Discipline Rule 23(16).
Being duly advised, the Court GRANTS the application and REINSTATES Darren T. Cole to the practice of law in Indiana effective immediately.
The Court directs the Clerk to forward a copy of this Order to Darren T. Cole or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.